PER CURIAM.
In this appeal from a jury verdict below finding the appellant U. S. Steel liable for the wrongful death of plaintiff Laird’s husband, U. S. Steel raises some fourteen points of error. The first five points of error attack in one form or another the sufficiency of the evidence to support the jury verdict.
 After a review of the Record, we conclude that the evidence was sufficient to support the jury verdict, and satisfies the “sufficiency” standard under which we review jury findings. Stockton V. Altman, 5th Cir. 1970, 432 F.2d 946. In its sixth point of error, U. S. Steel complains that interest on the judgment should not have been allowed from the date of judicial demand pursuant to 13 L.S.A.-R.S. 4203, because an award of prejudgment interest violates the appellant’s Seventh Amendment right to a jury trial. There is no merit to this contention. This Circuit has recognized in several cases Louisiana’s rule on awarding interest from the date of judicial demand, and has upheld the right to such interest. See, e. g., Texaco Inc. v. Lirette, 5th Cir. 1969, 410 F.2d 1064. Appellant’s remaining eight points of error attack various discretionary decisions and evidentiary rulings of the trial judge.
We have reviewed each of these contentions and find they all lack merit. Only two of them require comment. U. S. Steel complains of the trial judge’s refusal to relax his pre-trial order to allow an additional expert witness to testify for U. S. Steel at the last minute. This was clearly within the trial court’s discretion, and we see no abuse of discretion in his refusal to relax the pretrial order in this instance. Moreover, it appears that the additional expert’s testimony would have been cumulative.
U. S. Steel also complains about the trial court’s refusal to grant a remittitur as to $238,000.00 in damages awarded the plaintiff for loss of support for herself and her two children. The evidence presented to the jury amply supported this award, and certainly does not warrant any interference by this Court in the trial judge’s discretionary decision to deny remittitur. No other point of error as to damages is raised by the appellant.
Affirmed.